UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7494



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LLOYD WILBERFORCE WILLIAMS,

                                              Defendant - Appellant.



                              No. 01-7292



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LLOYD WILBERFORCE WILLIAMS,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. Frank W. Bullock, Jr.,
District Judge. (CR-92-239-WS, CA-99-521-1)


Submitted:   January 31, 2002            Decided:   February 12, 2002
Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lloyd Wilberforce Williams, Appellant Pro Se.     Michael Francis
Joseph, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Lloyd     Wilberforce    Williams      seeks   to    appeal   the   district

court’s orders denying his motion filed under 28 U.S.C.A. § 2255

(West Supp. 2001) and motion for reconsideration and for leave to

amend the pleadings.        We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and order denying the motion for reconsideration and for

leave    to   amend   the   pleadings    and   find      no   reversible   error.

Accordingly, we deny a certificate of appealability and dismiss the

appeals on the reasoning of the district court.                United States v.

Williams, Nos. CR-92-239-WS; CA-99-521-1 (M.D.N.C. June 26, 2000;

July 20, 2001).*      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                         DISMISSED




     *
       We note that the magistrate judge filed his report and
recommendation on the same day our decision issued in Harris v.
Hutchinson, 209 F.3d 325 (4th Cir. 2000). In Harris, we held that
28 U.S.C.A. § 2244(d) (West Supp. 2001) is a statute of limitation
and is subject to equitable tolling in limited circumstances.
Harris, 209 F.3d at 329-30. Because the magistrate judge applied
the proper equitable tolling principles even without the benefit of
our decision in Harris, we find there is no error.


                                        3